           Case 6:19-cv-00378-ADA Document 25 Filed 02/21/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 IMPULSE DOWNHOLE SOLUTIONS                       §
 LTD.,                                            §
                                                  §
          Plaintiff,                              §
                                                  §
                                                        CIVIL ACTION NO.: 6:19-cv-378
 v.                                               §
                                                  §
                                                        JURY TRIAL DEMANDED
 RUBICON OILFIELD                                 §
 INTERNATIONAL HOLDINGS LLC,                      §
                                                  §
          Defendant.                              §
                                                  §


      JOINT CLAIM CONSTRUCTION STATEMENT OF DISPUTED CLAIM TERMS

         Pursuant to the Court’s Scheduling Order, Dkt. 16, Plaintiff Impulse Downhole

Solutions, Ltd., (“Plaintiff”) and Defendant Rubicon Oilfield International Holdings LLC

(“Defendant”) submit this Joint Claim Construction Statement of Disputed Claim Terms for the

asserted claims of U.S. Patent No. 9,765,584.

      Claims           Claim Term               Plaintiff’s Proposed    Defendant’s Proposed
                                                   Construction              Construction
 Claims 1       “arranged around a          No construction necessary; Indefinite
 and 36         central axis”               alternatively “distributed
                                            between the center and the
                                            periphery of the flow head”
 Claims 1       “alignment”                 No construction necessary Indefinite
 and 36
 Claim 4        “where the fluid flow is    No construction necessary;    Indefinite
                substantially blocked by    alternatively, “wherein the
                the flow restrictor”        fluid flow is considerably
                                            blocked by the flow
                                            restrictor”
 Claims 1       “such that fluid pressure   No construction necessary     Ordinary meaning: “such
 and 36         resulting from fluid flow                                 that the fluid pressure
                through the ports of the                                  created by fluid flow
                flow head and the flow                                    through the arrangement
                restrictor is constrained                                 of the ports of the flow
         Case 6:19-cv-00378-ADA Document 25 Filed 02/21/20 Page 2 of 3




   Claims          Claim Term             Plaintiff’s Proposed       Defendant’s Proposed
                                             Construction                 Construction
              to [a cyclic                                         head and the flow
              polyrhythmic pattern]”                               restrictor causes [a
                                                                   cyclic, polyrhythmic
                                                                   pattern]”
 Claims 1     “cyclic, polyrhythmic    “a repeating pattern that   “a pattern having a
 and 36       pattern”                 includes more than one      plurality of fluid pressure
 (referenced                           rhythm”                     peaks of varying
 by                                                                amplitude or a plurality
 dependent                                                         of time intervals of
 claims 2, 3,                                                      different durations
 4)                                                                between adjacent fluid
                                                                   pressure peaks within a
                                                                   single rotation of the
                                                                   flow head”


                                       Respectfully submitted,

Dated: February 21, 2020               By: /s/ John M. Guaragna ______________________
                                           John M. Guaragna
                                           Texas Bar No. 24043308
                                           john.guaragna@dlapiper.com
                                           Aaron G. Fountain
                                           Texas Bar No. 24050619
                                           aaron.fountain@us.dlapiper.com
                                           DLA Piper LLP (US)
                                           401 Congress Avenue, Suite 2500
                                           Austin, TX 78701-3799
                                           Telephone: 512-457-7000
                                           Facsimile: 512-457-7001

                                       Attorneys for Plaintiff
                                       IMPULSE DOWNHOLE SOLUTIONS LTD.




                                            2
         Case 6:19-cv-00378-ADA Document 25 Filed 02/21/20 Page 3 of 3




                                           By: /s/ Brian C. Nash __________________________
                                               Brian C. Nash
                                               Texas Bar No. 24051103
                                               brian.nash@pillsburylaw.com
                                               Steven P. Tepera
                                               Texas Bar No. 24053510
                                               steven.tepera@pillsburylaw.com
                                               Pillsbury Winthrop Shaw Pittman LLP
                                               401 Congress Avenue, Suite 1700
                                               Austin, Texas 78701
                                               Telephone: 512-580-9629
                                               Facsimile: 512-580-9601

                                           Attorneys for Defendant
                                           RUBICON OILFIELD INTERNATIONAL
                                           HOLDINGS LLC,




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on this 21st day of February, 2020, all counsel of record

who are deemed to have consented to electronic service are being served with a copy of this

document through the Court’s CM/ECF system under Local Rule CV-5(a)(3). Any other counsel

of record will be served by a facsimile transmission and/or first class mail.

                                              /s/ John M. Guaragna
                                              John M. Guaragna




                                                 3
